Exhibit 3.2 AMENDED AND RESTATED BYLAWS OF QUALSTAR CORPORATION A California corporation As amended and restated through March 5, 2013 TABLE OF CONTENTS ARTICLE I. Offices 4 Section 1. Principal Executive Office 4 Section 2. Other Offices 4 ARTICLE II. Meetings of Shareholders 4 Section 1. Place of Meetings 4 Section 2. Annual Meetings 4 Section 3. Notice of Meeting 4 Section 4. Special Meetings 5 Section 5. Quorum 10 Section 6. Adjourned Meeting and Notice Thereof 10 Section 7. Nomination of Directors 10 Section 8. Proposals of Shareholders 11 Section 9. Voting 12 Section 10. Validation of Defectively Called or Noticed Meetings 13 Section 11. Conduct of Meetings 13 Section 12. Action Without a Meeting 14 Section 13. Proxies 16 Section 14. Inspectors of Election 16 ARTICLE III. Directors 17 Section 1. Powers 17 Section 2. Number and Qualification of Directors 18 Section 3. Election and Term of Office 18 Section 4. Vacancies 18 Section 5. Place of Meeting 19 Section 6. Organization Meeting 19 Section 7. Other Regular Meetings 19 Section 8. Special Meetings 19 Section 9. Action Without a Meeting 20 Section 10. Action at a Meeting:Quorum and Required Vote 20 Section 11. Validation of Defectively Called or Noticed Meetings 20 Section 12. Adjournment 20 Section 13. Notice of Adjournment 20 Section 14. Fees and Compensation 20 Section 15. Indemnification of Agents of the Corporation; Purchase of Liability Insurance 20 Section 16. Removal 26 ARTICLE IV. Officers 26 Section 1. Officers 26 Section 2. Election and Term of Office 26 Section 3. Subordinate Officers, Etc 26 Section 4. Removal and Resignation 26 Section 5. Vacancies 26 Section 6. Chairman of the Board 27 Section 7. Chief Executive Officer 27 Section 8. President 27 Section 9. Vice President 27 - 2 - Section 10. Secretary 27 Section 11. Chief Financial Officer 27 Section 12. Officer Loans and Guarantees 28 ARTICLE V. Miscellaneous 28 Section 1. Record Date 28 Section 2. Inspection of Corporate Records 29 Section 3. Checks, Drafts, Etc 30 Section 4. Annual Report to Shareholders 30 Section 5. Contracts, Etc 30 Section 6. Certificates for Shares; Uncertificated Shares 31 Section 7. Representation of Shares of Other Corporations 32 Section 8. Inspection of Bylaws 32 Section 9. Construction and Definitions 32 ARTICLE VI. Amendments 32 Section 1. Amendments by Shareholders 32 Section 2. Amendments by the Board of Directors 32 - 3 - BYLAWS OF QUALSTAR CORPORATION a California corporation As Amended and Restated as of March 5, 2013 ARTICLE I. Offices Section 1.Principal Executive Office .
